ACCEPTED
                                                                                      03-14-00701-CR
                                                                                              5613152
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 6/10/2015 9:22:22 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                             NO. 03-14-00701-CR

BARRY PIZZO                                §   IN THE
                                                                      FILED IN
                                           §                   3rd COURT OF APPEALS
VS.                                        §   THIRD COURT         AUSTIN, TEXAS
                                           §                   6/10/2015 9:22:22 AM
STATE OF TEXAS                             §   OF APPEALS        JEFFREY D. KYLE
                                                                       Clerk
                         APPEARANCE OF COUNSEL

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes E. Chevo Pastrano and hereby files this appearance as

attorney of record for BARRY PIZZO, Appellant. Undersigned counsel received

notice of appointment to represent Mr. Pizzo on June 8, 2015. Address and

other contact information is as follows:

                               E. Chevo Pastrano
                          The Pastrano Law Firm, P.C.
                          202 Travis Street, Suite 307
                             Houston, Texas 77002
                                 713.222.1100
                               832.218.7114-fax
                            chevo@pastranolaw.com

                                     Respectfully submitted,

                                     The Pastrano Law Firm, P.C.
                                     The Old Cotton Exchange Building
                                     202 Travis Street, Suite 307
                                     Houston, Texas 77002
                                     (713) 222-1100
                                     (832) 218-7114 - FAX



                               By:   ___________________________________
                                     E. Chevo Pastrano
                                     State Bar No. 24037240
                                     chevo@pastranolaw.com
                        CERTIFICATE OF SERVICE

     This is to certify that on June 10, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Comal County, Texas, via facsimile and/or email:

Comal County District Attorney
150 North Seguin, Suite 307
New Braunfels, Texas 78130
Telephone: 830.221.1300
Facsimile: 830.608.2008




                                   E. Chevo Pastrano